778 N.W.2d 224 (2010)
Raymond Henry ANDRES, by and through his guardian, Mark Kevin PHILLIPS, Plaintiff-Appellee,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellant.
Docket No. 138070. COA No. 279608.
Supreme Court of Michigan.
February 26, 2010.

Order
On order of the Court, the application for leave to appeal the January 5, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.